             Case 2:16-cr-00320-RSM Document 208 Filed 04/21/20 Page 1 of 2




 1                                                           The Honorable Ricardo S. Martinez
 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT FOR THE
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8
 9
      UNITED STATES OF AMERICA,                            No. CR16-0320RSM
10
11                             Plaintiff,
12
                          v.
13                                                         ORDER
      ROBERT A. STANARD,
14
15                             Defendant.
16
17
            THE COURT having read and considered the Government’s Motion to File an
18
19 Overlength Response to Defendant’s Time-Sensitive Motion for Compassionate Release
20 Pursuant to 18 U.S.C. § 3582(c)(1);
21          IT IS HEREBY ORDERED that the motion is GRANTED. The Government may

22 file a response that does not exceed 21 pages in length.
23          DATED this 21st day of April, 2020.
24
25                                                  A
                                                    RICARDO S. MARTINEZ
26                                                  UNITED STATES DISTRICT JUDGE
27
28 ///
                                                                          UNITED STATES ATTORNEY
     ORDER - 1                                                            700 STEWART STREET, SUITE 5220
     UNITED STATES. v. STANARD (No. CR16-0320RSM)                           SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
             Case 2:16-cr-00320-RSM Document 208 Filed 04/21/20 Page 2 of 2




 1
 2
 3 Presented by:
 4
   BRIAN T. MORAN
 5 United States Attorney
 6
   s/ Andrew C. Friedman
 7 ANDREW C. FRIEDMAN
   Assistant United States Attorney
 8
 9 700 Stewart Street, Suite 5220
   Seattle, Washington 98101-1271
10
   Telephone: (206) 553-2277
11 Fax:         (206) 553-0882
   E-mail:      Andrew.Friedman@usdoj.gov
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                UNITED STATES ATTORNEY
     ORDER - 2                                                  700 STEWART STREET, SUITE 5220
     UNITED STATES. v. STANARD (No. CR16-0320RSM)                 SEATTLE, WASHINGTON 98101
                                                                        (206) 553-7970
